                       Timothy J. Lamb
                       Donna M. Meyers
                       DELANEY WILES, INC.
                       1007 West 3rd Avenue, Suite 300
                       Anchorage, Alaska 99501
                       Phone: (907) 279-3581
                       Fax: (907) 277-1331
                       tjl@delaneywiles.com
                       dmm@delaneywiles.com

                       Attorneys for Plaintiff

                                                     IN THE UNITED STATES DISTRICT COURT

                                                            FOR THE DISTRICT OF ALASKA

                       CONOCOPHILLIPS ALASKA, INC.,                                   )
                                                                                      )
                                                            Plaintiff,                )
                                                                                      )
                       v.                                                             )
                                                                                      )
                       FORREST WRIGHT; AMANDA WRIGHT;                                 )
                       NATHAN KEAYS; KELLY KEAYS;                                     )
                       ECO EDGE ARMORING, LLC; DAVID                                  )
                       BENEFIELD; WRIGHT CAPITAL                                      )
                       INVESTMENTS, LLC; and DB OILFIELD                              )
                       SUPPORT SERVICES,                                              )
                                              Defendants.                             )
                                                                                      )        Case No.

                                                                         COMPLAINT

                                  Forrest Wright, a former employee of ConocoPhillips Alaska Inc. (hereinafter

                       “ConocoPhillips), defrauded his employer out of millions of dollars by securing payments for

                       non-existent goods and services from ConocoPhillips to companies he and/or his co-conspirators

                       controlled.1 The scheme extended over many months and many separate invoices, and there are

DELANEY WILES, INC.    likely ongoing plans to continue the scheme, through more fake companies and fraudulent
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
                       1
 Fax (907) 277-1331        Forrest Wright resigned with short notice from ConocoPhillips last Thursday, December 5, 2019.

                       Complaint                                                                          Page 1 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                            Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 1 of 18
                       invoices. Forrest Wright and Amanda Wright transferred several million dollars of stolen money

                       across state lines and used it to form a wholly owned Nevada corporation which then purchased

                       real estate and other property in Nevada. Co-conspirators Nathan Keays and Kelly Keays

                       similarly used stolen money to purchase real property and other assets in Alaska. More

                       particularly ConocoPhillips alleges and complains as follows:

                                                                 PARTIES

                              1.      ConocoPhillips Alaska Inc., (“ConocoPhillips”) is a corporation organized and in

                       good standing under the laws of the State of Alaska with its principal place of business in

                       Anchorage.

                              2.      Forrest Wright is a resident of Anchorage, Alaska.

                              3.      Amanda Wright is a resident of Anchorage, Alaska.

                              4.      Upon information and belief Forrest and Amanda Wright are husband and wife.

                              5.      Wright Capital Investments, LLC is a limited liability company organized in the

                       State of Nevada, wholly owned by Forrest Wright and Amanda Wright.

                              6.      DB Oilfield Support Services is an unincorporated entity that holds Alaska

                       business license number 2086140. It represents itself to be located in Webber Falls, OK, and to

                       be owned by David Benefield.

                              7.      David Benefield represented himself to ConocoPhillips to be the president of DB

                       Oilfield Support Services and that he lives in Fairbanks, Alaska. Upon information and belief he

                       is the father of Amanda Wright.

                              8.      Nathan Keays is an Anchorage Police Officer, and a resident of Anchorage,
DELANEY WILES, INC.
     Suite 300
                       Alaska.
1007 West 3rd Avenue
 Anchorage, Alaska            9.      Kelly Keays is resident of Anchorage, Alaska.
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 2 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                         Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 2 of 18
                               10.    Upon information and belief, Nathan Keays and Kelly Keays are husband and

                       wife.

                               11.    Eco Edge Armoring, LLC (“Eco Edge”) is a corporation organized under the laws

                       of the State of Alaska and owned and managed by Nathan Keays and Kelly Keays.

                                                      JURISDICTION AND VENUE

                               12.    Jurisdiction in this court is proper under 18 U.S.C. § 1964; 28 U.S.C. § 1331; and

                       28 U.S.C. § 1367(a).

                               13.    Venue is proper in this judicial under 28 U.S.C. § 1391 because the most

                       substantial part of the events giving rise to this claim occurred in Anchorage, AK.

                                      FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

                               14.    At the times relevant to this complaint Forrest Wright was employed in

                       Anchorage, Alaska by ConocoPhillips as a Senior Drilling and Wells Planner.

                               15.    In his position as Senior Drilling and Wells Planner Forrest Wright had the

                       authority to propose suppliers to become “approved vendors” for ConocoPhillips. Only approved

                       vendors can sell materials and provide services to ConocoPhillips.

                               16.    In his position Forrest Wright had the authority to requisition materials and

                       services for purchase and use by ConocoPhillips.

                               17.    Forrest Wright and Amanda Wright conspired among themselves and with others

                       to defraud ConocoPhillips. The conspiracy involved having Forrest Wright propose two

                       businesses—DB Oilfield Support Services and Eco Edge Armoring, LLC—to be approved as

                       vendors to ConocoPhillips and submit fraudulent information to obtain such approval.         DB
DELANEY WILES, INC.
     Suite 300
                       Oilfield Support Services was purportedly owned by David Benefield, who is Amanda Wright’s
1007 West 3rd Avenue
 Anchorage, Alaska     father. Eco Edge Armoring, LLC was owned by Nathan Keays and Kelly Keays.
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 3 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                         Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 3 of 18
                              18.     Forrest Wright, with the assistance of the other co-conspirators/defendants

                       arranged for bids to be submitted to ConocoPhillips from DB Oilfield Support Services for pipe

                       racks, inspection shelters and other goods. Forrest Wright, with the assistance of the other co-

                       conspirators/defendants also arranged for bids to be submitted to ConocoPhillips from Eco Edge

                       to provide materials and services to ConocoPhillips. Forrest Wright and the other defendants

                       knew that the materials and goods did not exist and would never be provided, and that the

                       services would never be provided.

                              19.     After DB Oilfield Support Services and Eco Edge became approved vendors and

                       Forrest Wright arranged for ConocoPhillips to issue purchase orders for materials and services.

                       DB Oilfield Support Services and Eco Edge then submitted invoices for work never done and/or

                       goods never delivered. Forrest Wright, through fraud and misrepresentation, convinced others at

                       ConocoPhillips to approve payment of the invoices.

                                                 PAYMENTS TO ECO EDGE ARMORING, LLC

                              20.     On March 1, 2019 Nathan Keays wrote an email to Forrest Wright proposing that

                       Eco Edge be hired to perform pipe inspection services for ConocoPhillips at the Fairbanks

                       railroad yard, at a rate of $2,075 per day.

                              21.     On March 5, 2019 Forrest Wright proposed Eco Edge become an approved

                       vendor to ConocoPhillips.

                              22.     Forrest Wright obtained approval from ConocoPhillips to hire Eco Edge at the

                       rate of $2,075 per day.

                              23.     Between March 11, 2019 and October 1, 2019, Eco Edge submitted eight separate
DELANEY WILES, INC.
     Suite 300
                       invoices for pipe inspection services totaling $439,930.
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 4 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                         Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 4 of 18
                                 24.     Eco Edge provided no services for ConocoPhillips at the Fairbanks railroad yard.

                       Employees of the Alaska Railroad state that they never heard of Eco Edge or encountered any

                       individuals performing the services that Eco Edge was supposed to be providing.

                                 25.     On April 14, 2019 Nathan Keays wrote an email to Forrest Wright stating that

                       Eco Edge had available 11,000 feet of 22” joints2 made by Sumitomo Corporation that his

                       supplier has at “liquidation” prices of $88.5/foot. Nathan Keays stated the pipe was located at

                       Unique Machine in Anchorage.

                                 26.     Sumitomo does not make 22” joints of the type Eco Edge claimed to have

                       available. Unique Machine does not and never did have 11,000 feet of 22” joints. That amount

                       of pipe would be approximately 44 truckloads, an amount Unique Machine employees surely

                       would have noticed.

                                 27.     Forrest Wright proposed to ConocoPhillips that ConocoPhillips purchase the 22”

                       joints from Eco Edge.

                                 28.     To convince ConocoPhillips to purchase the 22” joints from Eco Edge, Forrest

                       Wright created a fictitious email exchange with Pat Hanley, president of Cal IV Pipe, Inc. This

                       exchange purported to show Mr. Hanley quoting a price of $225/ft for the same type of joints

                       from the same manufacturer.

                                 29.     Eco Edge submitted two invoices to ConocoPhillips for selling and delivering the

                       non-existent 22” pipe, in the amounts of $974,474 and $495,600.

                                 30.     Forrest Wright through fraud and misrepresentation convinced others at

                       ConocoPhillips to approve payment of those invoices and others.
DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331
                       2
                           “Joint” is the industry term for a 44 foot length of pipe.
                       Complaint                                                                          Page 5 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                           Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 5 of 18
                              31.    Eco Edge is as of this date still submitting fraudulent time sheets for purported

                       work done in an attempt to get paid on outstanding invoices.

                              32.    The following payments were made from ConocoPhillips to Eco Edge. There are

                       other invoices pending which ConocoPhillips has not paid. There may be others not listed here:

                        Payment Doc#            Invoice Date            Date Paid               Amount
                        2200012108              4/9/2019                4/15/2019               10,375.00
                        2200013618              4/17/2019               4/22/2019               16,516.50
                        2200014810              4/29/2019               5/3/2019                49,800.00
                        2200014811              4/29/2019               5/3/2019                49,500.00
                        2200016610              5/13/2019               5/17/2019               320,000.00
                        2200017350              5/16/2019               5/20/2019               974,473.50
                        2200017351              5/16/2019               5/21/2019               495,600.00
                        2200018301              5/23/2019               5/28/2019               98,430.00
                        2200018749              5/29/2019               6/3/2019                99,300.00
                        2200018750              5/29/2019               6/3/2019                82,500.00
                        2200018751              5/29/2019               6/3/2019                37,050.00
                        2200019640              6/5/2019                6/10/2019               42,900.00
                        2200020890              6/13/2019               6/17/2019               41,250.00
                        2200023100              7/2/2019                7/8/2019                124,775.00
                        2200023101              7/2/2019                7/8/2019                60,450.00
                        2200023102              7/2/2019                7/8/2019                60,450.00
                        2200026549              7/30/2019               8/5/2019                120,750.00
                        2200028372              8/14/2019               8/19/2019               58,500.00
                        2200030569              8/29/2019               9/3/2019                185,225.00
                        2200030570              8/29/2019               9/4/2019                29,250.00
                        2200034021              9/27/2019               10/3/2019               64,325.00
                        2200034022              9/27/2019               10/3/2019               66,300.00


                                            PAYMENTS TO DB OILFIELD SUPPORT SERVICES

                              33.    In furtherance of the scheme to defraud ConocoPhillips, on April 23, 2019 Forrest

                       Wright sent an email to “David” at DB Oilfield Support Services asking about a pipe racking

                       system. Forrest Wright and “David” exchanged a series of emails purporting to be negotiations.

DELANEY WILES, INC.    Upon information and belief “David” was David Wayne Benefield—Amanda Wright’s father
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska     and Forrest Wright’s father-in-law.
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 6 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                         Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 6 of 18
                              34.      On April 26, 2019 Forrest Wright proposed to ConocoPhillips that

                       ConocoPhillips approve DB Oilfield Support Services to become an authorized vendor.

                              35.      Over a period of months, beginning in April, 2019 Forrest Wright directed various

                       material personnel under him to create purchase requisitions for pipe, pipe racks and inspection

                       equipment from DB Oilfield Support Services.

                              36.      DB Oilfield Support Services submitted the following invoices to ConocoPhillips

                       and received payment from ConocoPhillips on the following dates:

                               Invoice #            Date                 Amount Paid          Date Paid


                               1901                 5/6/2019             $990,000             5/13/2019


                               1906                 5/6/2019             $990,000             5/13/2019


                               1913                 5/9/2019             $990,000             5/20/2019


                               1922                 6/3/2019             $462,000             6/28/2019


                               10012                8/23/2019            $716,000             8/23/2019




                              37.      The invoices from DB Oilfield Support Services were for adjustable pipe racks,

                       cribbing and inspection shelters to be used at the Fairbanks railroad yard for storage and

                       inspection of pipe/joints purchased by ConocoPhillips. Forrest Wright, through fraud and

                       misrepresentation, convinced others at ConocoPhillips to approve payment of these and other

                       invoices.
DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 7 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                         Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 7 of 18
                              38.    There are no materials, tubing, cribbing, pipe racks or inspection shelters

                       provided by DB Oilfield Support Services at the Fairbanks railyard or anywhere else that could

                       be located by ConocoPhillips.

                              39.    DB Oilfield Support Services has never delivered any materials or goods to

                       ConocoPhillips.

                              40.    DB Oilfield Support Services does not exist as a legal entity. DB Oilfield Support

                       Services represented to ConocoPhillips that it is based in Webbers Falls, Oklahoma.

                              41.    DB Oilfield Support Services obtained an Alaska business license only three days

                       before Forrest Wright proposed them as a vendor. The license names David Benefield as the

                       owner of DB Oilfield Support Services.

                              42.    The name of the vendor contact supplied by DB Oilfield Support Services to

                       ConocoPhillips is David Benefield.

                              43.    On April 27, 2019, the day after Forrest Wright requested DB Oilfield Support

                       Services be approved as a vender, Forrest Wright initiated an email exchange from his

                       ConocoPhillips office computer with the “Friendly Geek,” an individual offering computer/IT

                       services. Forrest Wright hired the Friendly Geek to create organization charts, power point

                       slideshow and a website for DB Oilfield Support Services. Forrest Wright informed the Friendly

                       Geek that the website was to be “more for show than practicality.”

                                                   WRIGHT CAPITAL INVESTMENTS, LLC

                              44.    Upon information and belief and in furtherance of the conspiracy Forrest Wright

                       and Amanda Wright caused funds to be transferred from DB Oilfield Support Services to Wright
DELANEY WILES, INC.
     Suite 300
                       Capital Investments, LLC.
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 8 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                         Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 8 of 18
                              45.      Forrest and Amanda Wright formed Wright Capital Investments, LLC, a Nevada

                       limited liability corporation on July 21, 2019.

                              46.      On or around August of 2019, Forrest Wright and Amanda Wright, through

                       Wright Capital Investments, LLC used some of the funds fraudulently obtained from

                       ConocoPhillips to purchase in whole or part at least 17 separate houses in Las Vegas, NV with

                       a total purchase price of $4,200,000.00. The legal descriptions of those properties are as follows:


                                    a. APN 138-23-613-035
                                       6233 Espinosa Avenue
                                       Las Vegas, Nevada

                                    b. APN 138-24-115-006
                                       5908 W Bartlett Avenue
                                       Las Vegas, Nevada

                                    c. APN 138-25-112-019
                                       1524 Saylor Way
                                       Las Vegas, Nevada
                                    d. APN 138-25-114-057
                                       1400 Saylor Way
                                       Las Vegas, Nevada
                                    e. APN 138-25-312-008
                                       5824 Iris Avenue
                                       Las Vegas, Nevada
                                    f. APN 138-25-314-039
                                       5821 Halifax Avenue
                                       Las Vegas, Nevada
                                    g. APN 138-34-711-027
                                       716 Vincent Way
                                       Las Vegas, Nevada
                                    h. APN 138-34-712-050
                                       609 Cline Street
                                       Las Vegas, Nevada
                                    i. APN 138-35-711-036
DELANEY WILES, INC.                    501 Slayton Drive
     Suite 300                         Las Vegas, Nevada
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
                                    j. APN 138-36-120-029
   (907) 279-3581                      5420 Banjo Street
 Fax (907) 277-1331


                       Complaint                                                                          Page 9 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                         Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 9 of 18
                                      Las Vegas, Nevada
                                  k. APN 139-08-411-011
                                     3602 Gold Sluice Avenue
                                     North Las Vegas, Nevada
                                  l. APN 139-19-213-079
                                     4609 Sawyer Avenue
                                     Las Vegas, Nevada

                                  m. APN 139-29-714-050
                                     2149 Sleepy Court
                                     Las Vegas, Nevada

                                  n. APN 139-30-318-007
                                     721 Fairway Drive
                                     Las Vegas, Nevada

                                  o. APN 140-22-314-028
                                     1826 Green Acres Avenue
                                     Las Vegas, Nevada
                                  p. APN 163-01-612-049
                                     5201 Mountain View Drive
                                     Las Vegas, Nevada
                                  q. APN 163-15-810-114
                                     3973 Arrowood Drive
                                     Las Vegas, Nevada
                                                ALASKA PROPERTY TRANSACTIONS

                               47.    Nathan Keays purchased two garage condominium units in Eagle River, AK on

                       October 8, 2019, legally described as:

                                      Units 11 and 12, EAGLE RIVER GARAGES, as identified in the
                                      declaration recorded May 22, 2019 in as Reception No. 2019-
                                      016602-0, and amendments thereto and as shown on floor plans and
                                      as-built survey filed under Plat No. 2019-43, in the office of the
                                      Recorder for the Anchorage Recording District, Third Judicial
                                      District, State of Alaska.


                       Nathan Keays paid cash for these properties. Upon information and belief, the Keays used funds
DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue   embezzled or fraudulently obtained from ConocoPhillips to purchase these properties. A sign on
 Anchorage, Alaska
       99501
   (907) 279-3581      the door of Unit 11 described above says “Eco Edge Armoring, LLC”
 Fax (907) 277-1331


                       Complaint                                                                          Page 10 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                        Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 10 of 18
                               48.     On or around October 26, 2019 Nathan and Kelly Keays paid off the $145,350

                       mortgage on property that they owned, legally described as:

                                       Unit 106, 79TH STREET GARAGETOWN PHASE 2, as identified
                                       in the declaration recorded February 2, 2016 as Reception No. 2016-
                                       004204-0, and amendments thereto and as shown on floor plans and
                                       as-built survey filed under Plat No. 2016-17, in the office of the
                                       Recorder for the Anchorage Recording District, Third Judicial
                                       District, State of Alaska

                       Upon information and belief the Keays used funds embezzled or fraudulently obtained from

                       ConocoPhillips to pay off this mortgage.

                               49.     On or around March 22, 2019 Forrest Wright and Amanda Wright purchased

                       property in Anchorage AK, legally described as:

                                       Unit 29 of BOSTON SQUARE CONDOMINIUMS, as shown on
                                       the Floor Plans filed under Plat No. 2001-35, located in the
                                       Anchorage Recording District, Third Judicial District, State of
                                       Alaska and as described in the Declaration recorded March 17, 2000
                                       in Book 3608 at Page 228 and Amendments thereto, if any.

                               50.     Upon information and belief Forrest Wright and Amanda Wright

                       have used funds embezzled or fraudulently obtained from ConocoPhillips to make

                       payments on the mortgage and/or maintain this property.

                                                                   COUNT I—RICO

                               51.     The allegations contained in the preceding paragraphs are incorporated as if fully

                       set forth herein.

                               52.     ConocoPhillips has suffered injury by reason of defendants’ racketeering activity.

                               53.     Defendants’    conduct     constitutes   an   intentional   scheme    to   defraud
DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue   ConocoPhillips.
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 11 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                        Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 11 of 18
                              54.     Defendants acted together for the common purpose of embezzling money from

                       and defrauding ConocoPhillips.

                              55.     The Defendants’ conduct in submitting false invoices, facilitating and receiving

                       payment on the false invoices, transferring the funds from one state to another and attempting to

                       launder the money through real estate purchases in Nevada, Alaska and elsewhere constitute

                       racketeering activity as that term is defined in 18 USC § 1961.

                              56.     Defendants’ conduct violated 18 U.S.C. § 1341; 18 U.S.C. § 1343; and 18 U.S.C.

                       § 2314.

                              57.     Defendants’ actions violated the National Stolen Property Act, 18 USC § 2314.

                       Defendants transferred more than $4,000,000 across state lines, from Alaska to a Nevada LLC

                       and used the funds to purchase real estate in Nevada.

                              58.     Forrest Wright used interstate wire communications in furtherance of the illegal

                       scheme in violation of 18 U.S.C. § 1843.

                              59.     On May 8, 2019 Forrest Wright sent an email from his computer in Alaska to

                       Bonita Townsend, a ConocoPhillips purchasing analyst in Houston and attached a sham

                       quotation from DB Oilfield Support Services in order to have the purchase order for non-existent

                       pipe racks approved by ConocoPhillips.

                              60.     Forrest Wright used ConocoPhillips’ computer system to make fraudulent

                       representations to ConocoPhillips employees located in Oklahoma.               Based on these

                       misrepresentations and others ConocoPhillips employees in Oklahoma approved and/or paid for

                       the transactions with DB Oilfield Support Services and Eco Edge.
DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 12 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                        Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 12 of 18
                               61.      Between July 19 and August 5, 2019 Forrest Wright used interstate wire

                       communications to communicate with Stephen Richards of Orange Realty Group of Las Vegas

                       to arrange the purchase of real estate in Nevada with the funds embezzled from ConocoPhillips.

                               62.      Between May 9 and May 13, 2019, Forrest Wright used interstate wire

                       communications to communicate with JJ Lehr of American Realty Properties to arrange the

                       purchase of real estate in Nevada with the funds embezzled from ConocoPhillips.

                               63.      Defendants’ conduct constitutes an open-ended scheme. Their criminal conduct

                       will continue into the future. As of this date, Nathan Keays of Eco Edge is seeking payment on

                       invoices submitted for work not done and services not rendered.

                               64.      There is no evidence Defendants will cease their racketeering activity if Forrest

                       Wright is not terminated from ConocoPhillips and their scheme interrupted by law enforcement.

                               65.      The numerous separate invoices submitted by DB Oilfield Support Services and

                       Eco Edge demonstrate that there was repetition of criminal activity in reality, not just the threat

                       of repetition.

                                                       COUNT II—EMBEZZLEMENT

                               66.      The allegations contained in the preceding paragraphs are incorporated as if fully

                       set forth herein.

                               67.      Forrest Wright was in a position of trust at ConocoPhillips.

                               68.      Forrest Wright used this position of trust to convert money that belonged to

                       ConocoPhillips to his own use.

                               69.      Forrest Wright and the other defendants had the intention to defraud
DELANEY WILES, INC.
     Suite 300
                       ConocoPhillips at all times relevant here.
1007 West 3rd Avenue
 Anchorage, Alaska                                           COUNT III—FRAUD
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 13 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                        Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 13 of 18
                               70.     The allegations contained in the preceding paragraphs are incorporated as if fully

                       set forth herein.

                               71.     Defendants represented to ConocoPhillips that goods and services had been

                       supplied to ConocoPhillips when they had not been supplied.

                               72.     At the time Defendants presented invoices to ConocoPhillips Defendants knew

                       that the goods and services for which they demanded payment had not been supplied.

                               73.     At the time Defendant Forrest Wright through fraud and misrepresentation

                       provided incorrect and misleading facts to other ConocoPhillips employees to convince them to

                       authorize payment of the invoices referenced above, he knew that the goods and services had not

                       been supplied to ConocoPhillips.

                               74.     ConocoPhillips relied upon the representations made by Defendants and

                       contained in the invoices and elsewhere and made payment to Defendants of at least

                       $7,297,970.00.

                               75.     ConocoPhillips has suffered direct monetary damages as the result of the fraud

                       and misrepresentations made by Defendants.

                                                        COUNT IV—CONVERSION

                               76.     The allegations contained in the preceding paragraphs are incorporated as if fully

                       set forth herein.

                               77.     ConocoPhillips is the rightful owner of the funds paid to defendants for goods

                       and services that were not provided.

                               78.     Defendants intentionally engaged in a scheme to deprive ConocoPhillips of
DELANEY WILES, INC.
     Suite 300
                       possession of the funds paid for goods and services that were not provided.
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 14 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                        Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 14 of 18
                               79.     Defendants have deprived ConocoPhillips of the possession and use of at least

                       $7,297,970.00

                               80.     ConocoPhillips has suffered damages in an amount no less than $7,297,970.00.

                                                   COUNT V—UNJUST ENRICHMENT

                               81.     The allegations contained in the preceding paragraphs are incorporated as if fully

                       set forth herein.

                               82.     Defendants received benefit in the form of payments from ConocoPhillips made

                       in reliance upon Defendants’ misrepresentations and fraud.

                               83.     These payments came at the expense of ConocoPhillips. ConocoPhillips received

                       nothing of value in return for the payments.

                               84.     It is unjust for defendants to retain the benefit of the payments, and they should

                       be required to disgorge and return the payments.

                                                 COUNT VI—BREACH OF CONTRACT

                               85.     The allegations contained in the preceding paragraphs are incorporated as if fully

                       set forth herein.

                               86.     Defendants DB Oilfield Support Services and Eco Edge executed binding

                       contracts with ConocoPhillips for the delivery and performance of goods and services.

                               87.     ConocoPhillips by making payments to DB Oilfield Support Services and Eco

                       Edge upheld its end of the bargain.

                               88.     Defendants did not perform under the contracts, and therefore breached those

                       contracts.
DELANEY WILES, INC.
     Suite 300
                                                 COUNT VII—CONSTRUCTIVE TRUST
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 15 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                        Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 15 of 18
                               89.     The allegations contained in the preceding paragraphs are incorporated as if fully

                       set forth herein.

                               90.     Any property interest defendants hold in the embezzled and/or fraudulently

                       obtained funds, and any assets maintained, purchased or obtained using the funds, is held

                       unfairly.

                               91.     Any property interest defendants hold in the embezzled and/or fraudulently

                       obtained funds, and any assets purchased or obtained using the embezzled funds, was obtained

                       by unjust, unconscionable and unlawful means.

                               92.     Any property interest defendants hold in the embezzled and/or fraudulently

                       obtained funds, and any assets maintained, purchased or obtained using the embezzled funds

                       rightly belongs to ConocoPhillips. ConocoPhillips has a good equitable claim to any assets that

                       can be found to have been received by defendants or obtained by them as a result of the funds

                       embezzled from ConocoPhillips.

                               93.     A constructive trust should be placed over all property interests in the embezzled

                       and/or fraudulently obtained funds and all property interests maintained, purchased or obtained

                       using embezzled and/or fraudulently obtained funds, and title and ownership conveyed back to

                       ConocoPhillips.

                               94.     Under the circumstances it would be inequitable to allow defendants to retain

                       embezzled and/or fraudulently obtained funds from ConocoPhillips or any assets maintained,

                       purchased or obtained with those funds. Therefore a constructive trust should be imposed upon

                       such funds and assets in favor of ConocoPhillips as beneficiary.
DELANEY WILES, INC.
     Suite 300
                                           COUNT VIII—PIERCING THE CORPORATE VEIL
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 16 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                        Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 16 of 18
                               95.       The allegations contained in the preceding paragraphs are incorporated as if fully

                       set forth herein.

                               96.       The corporate forms of Eco Edge Armoring, and Wright Capital Investments

                       were used to commit fraud and perpetrate crimes.

                               97.       All debts, obligations and assets of the corporate entities should be considered

                       debts, obligations, and assets of their individual owners.

                       Wherefore, plaintiff ConocoPhillips seeks the following relief:

                               A. This court exercise its equitable powers and place a constructive trust over all assets

                                     embezzled and/or fraudulently obtained from ConocoPhillips, and all assets

                                     maintained, purchased or obtained with those embezzled and/or fraudulently

                                     obtained funds from ConocoPhillips.

                               B. That this court immediately enter an injunction freezing all funds held by Defendants,

                                     and forbidding defendants from selling, disposing or transferring any asset or making

                                     any payment or fund transfer to any person or entity.

                               C. That this court enter judgment against defendants, jointly and severally in an amount

                                     to be proven at trial.

                               D. That ConocoPhillips be awarded triple damages under RICO.

                               E. That ConocoPhillips be awarded its full costs and attorney fees.

                       All other relief as may be just and proper.

                               DATED this 12th day of December, 2019.

                                                                       DELANEY WILES, INC.
                                                                       Attorneys for ConocoPhillips Alaska, Inc.
DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska                                                     s/Timothy J. Lamb
       99501
   (907) 279-3581
                                                                       Timothy J. Lamb, Alaska Bar No.: 8409080
 Fax (907) 277-1331


                       Complaint                                                                          Page 17 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                        Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 17 of 18
                                                                    DELANEY WILES, INC.
                                                                    1007 West 3rd Avenue, Suite 300
                                                                    Anchorage, Alaska 99504
                                                                    Phone: (907) 279-3581
                                                                    Fax: (907) 277-1331
                                                                    tjl@delaneywiles.com

                                                                    s/Donna M. Meyers
                                                                    Donna M. Meyers, Alaska Bar No.: 9006011
                                                                    DELANEY WILES, INC.
                                                                    1007 West 3rd Avenue, Suite 300
                                                                    Anchorage, Alaska 99504
                                                                    Phone: (907) 279-3581
                                                                    Fax: (907) 277-1331
                                                                    dmm@delaneywiles.com


                       4846-4600-0557, v. 1




DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331


                       Complaint                                                                          Page 18 of 18
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, Case No.___________________ CI
                        Case 3:19-cv-00311-SLG Document 1 Filed 12/12/19 Page 18 of 18
